Citation Nr: 0932691	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  03-29 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date for an award of a 100 
percent evaluation for post-traumatic stress disorder (PTSD), 
prior to December 27, 2001.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Regional Office (RO) that assigned a 100 percent evaluation 
for PTSD, effective December 27, 2001.  The Veteran disagreed 
with the effective date of the award.  This case was before 
the Board in February 2005, and again in November 2006, and 
was remanded to obtain additional evidence and to ensure due 
process, respectively.  By decision dated April 2007, the 
Board denied the Veteran's claim for an earlier effective 
date.  The Veteran appealed this determination to the United 
States Court of Appeals for Veterans Claims (Court) which, by 
Order dated July 2008, granted a Joint Motion for Remand 
(Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that an earlier effective date is 
warranted for a 100 percent evaluation for PTSD.  During a 
hearing before the undersigned, the Veteran maintained he had 
been treated for PTSD essentially continuously since 1981.  
Although the VA had requested records from the Jersey City 
Vet Center, since a response from that facility was not 
received, the Joint Motion directed that another attempt to 
procure these records should be made.  

In requesting this information, the RO should follow the 
current procedures prescribed in 38 C.F.R. § 3.159 (2008) as 
regards requesting records from Federal facilities.  The RO 
is reminded that it should continue efforts to procure the 
relevant records relating to the Veteran's treatment at the 
Jersey City Vet Center until either the records are received, 
or until it receives specific information that the records 
sought do not exist or that further efforts to obtain them 
would be futile.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Jersey 
City Vet Center and request that it 
provide the Veteran's records concerning 
his treatment at that facility for PTSD 
since the inception of his treatment.  The 
efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified (in writing) by 
the Jersey City Vet Center.  See 38 C.F.R. 
§ 3.159(c)(2).

If it is determined that it is futile to 
continue efforts to obtain these records, 
the Veteran must be provided with either 
oral or written notice of this fact.

2.  Following completion of the above, the 
RO should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




